DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high power” and “low power” in claim 1 are relative terms which render the claim indefinite. The terms “low power” and “high power” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
claims 2-6 depend upon indefinite claim 1 and are therefore considered to be indefinite due to their dependency upon an indefinite base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (U.S. 2018/0296099) hereinafter “Costa” in view of Szasz et al. (WO 2017/178,516) hereinafter “Szasz”.
Regarding claim 1, Costa discloses a diagnostic and treatment assembly [system of Costa; see abstract], configured to diagnose and treat cellular disease [see [0017] of Costa]; the diagnostic and treatment assembly comprising: 
a radio wave generator [see [0032] and [0035] of Costa] communicatively coupled to a carrier modulator [see [0035]; “the one or more generator circuits may include one or more amplitude modulation (AM) frequency control signal generators”] 
 an impedance matching system [impedance matching transformer 14; see [0099]];
 a reflected wave sensor [power sensor 54; see [0122] of Costa], electrically coupled to the impedance matching system; [see FIG. 1; power sensor 54 is connected to impedance transformer 14 through a coaxial line 12]  
a radiator applicator [applicator 12, 13, see [0099] of Costa] electrically coupled to the reflected wave sensor; [probe 13 is electrically coupled to the sensor 54 through coaxial line 12; see FIG. 1]
an information collector data network [network such as internet; see [0052] of Costa] electrically coupled to an analyzer [see FIG. 1 the probe is connected to the network]
a data logger [data processor; see [0017] and [0052] of Costa], communicatively coupled to the carrier modulator [see FIG. 1; the microprocessor 21 is connected to the modulation frequency generator], to the analyzer [see FIG. 1; the microprocessor is connected to the probe] and the reflected wave sensor; [the microprocessor is connected to the sensor 54 through interface 18; see FIG. 1]
 wherein the diagnostic and treatment assembly operates in a low-power mode to diagnose a cellular disease [see [0038] detecting cancer in low power mode] and in a high-power mode to treat the cellular disease. [see [0129]; both diagnosis and treatment of the patient using RF signals] 
Costa does not expressly disclose a radio wave amplifier wherein the radio wave generator is communicatively coupled to the radio wave amplifier; wherein the impedance matching system is electrically coupled to the radio wave amplifier; a vector impedance analyzer, electrically coupled to the radio wave amplifier; wherein the information collector data network is electrically coupled to the vector impedance analyzer. the data logger is communicatively coupled to the vector impedance analyzer
Szasz, directed towards a diagnosis and treatment device using radio frequency radiation [see abstract of Szasz] further discloses a radio wave amplifier [RF amplifier 4; see page 1, lines 20-22] wherein the radio wave generator is communicatively coupled to the radio wave amplifier [see FIG. 19C; the amplifier 4 is connected to the RF generator 6 and 7 electrodes]; wherein the impedance matching system is electrically coupled to the radio wave amplifier [see FIG. 19C; the impedance matching 5 is connected to the amplifier 4]; a vector impedance analyzer [impedance measuring means 2; see page 1, lines 25-27], electrically coupled to the radio wave amplifier [see FIG. 19C];. 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Costa further and include a radio wave amplifier wherein the radio wave generator is communicatively coupled to the radio wave amplifier; wherein the impedance matching system is electrically coupled to the radio wave amplifier; a vector impedance analyzer, electrically coupled to the radio wave amplifier; wherein the information collector data network is electrically coupled to the vector impedance analyzer. the data logger is communicatively coupled to the vector impedance analyzer according to the teachings of Szasz in order to allow for monitoring and detection of the impedance of the signal received as well and acquire more accurate diagnosis and treatment for the patient.
Regarding claim 2, Costa further discloses that an electronic system communicatively coupled to the data logger [see [0122]-[0123] and FIG. 1 of Costa] and programmed with instructions to direct the radiator applicator to administer at least five but less than one hundred watts of power to a human in need of such diagnosis. [see [0124] of Costa; 50 Watts per kilogram of tissue is administered to the patient] 
Regarding claim 3, Costa further discloses that the electronic system is further programmed to analyze the relationship between energy sent and reflected to a body region under analysis with the data logger.[see [0122]-[0123] of Costa]  
Regarding claim 4, Costa discloses all the limitations of claim 1 [see rejection of claim 1 above]
Costa does not disclose that the electronic system is further programmed to measures phase and quadrature deviations between the wave originally generated by the equipment and the one that passed through the body under analysis with the data logger.  
Szasz further discloses that the electronic system is further programmed to measures phase and quadrature deviations between the wave originally generated by the equipment and the one that passed through the body under analysis with the data logger.[see page 12, lines 19-35 disclosing detecting the phase of the signal to detect cancerous tissue]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Costa further and make the electronic system is further programmed to measures phase and quadrature deviations between the wave originally generated by the equipment and the one that passed through the body under analysis with the data logger according to the teachings of Szasz in order to   allow for monitoring and detection of the impedance of the signal received as well and acquire more accurate diagnosis and treatment for the patient.
Regarding claim 5, Costa discloses all the limitations of claim 1 [see rejection of claim 1 above]
Costa does not disclose that the electronic system is further programmed to determine cellular disease exists when the phase and quadrature deviations exceed ten percent.  
Szasz further discloses that the electronic system is further programmed to determine cellular disease exists when the phase and quadrature deviations exceed ten percent.  [see page 8, lines 9-15 of Szasz]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Costa further and make the electronic system further programmed to determine cellular disease exists when the phase and quadrature deviations exceed ten percent according to the teachings of Szasz in order to  achieve more accurate diagnosis for the patient.
Regarding claim 6, Costa discloses all the limitations of claim 1 [see rejection of claim 1 above]
Costa does not disclose that an electronic system communicatively coupled to the data logger and programmed with instructions to direct the radiator applicator to administer at least one hundred watts but less than one thousand watts of power to a human in need of such treatment.
Szasz further discloses that an electronic system communicatively coupled to the data logger and programmed with instructions to direct the radiator applicator to administer at least one hundred watts but less than one thousand watts of power to a human in need of such treatment.[Szasz discloses using treatment of about 50W at most; Szasz does not expressly disclose 100W].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Costa further and make an electronic system communicatively coupled to the data logger and programmed with instructions to direct the radiator applicator to administer at least one hundred watts but less than one thousand watts of power to a human in need of such treatment in order to optimize the power delivered to the patient. Doing so would have be obvious since it has been held that were the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233]


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793